Exhibit 10.2

 

ARTISOFT, INC.

 

Consent, Waiver and Amendment Agreement

 

This Consent, Waiver and Amendment Agreement (this “Agreement”) is made and
entered into as of the 25th day of September, 2004 among (i) Artisoft, Inc., a
Delaware corporation (the “Company”), (ii) each of the undersigned holders
(collectively, the “Series B Stockholders”) of the Company’s outstanding shares
of Series B Convertible Preferred Stock, $1.00 par value per share (the “Series
B Preferred”) (representing a sufficient number and interest of such holders and
shares to take the actions provided for herein), and warrants (the “2001
Warrants”) to purchase Common Stock (as defined below) issued pursuant to the
2001 Purchase Agreement (as defined below) (representing a sufficient number and
interest of such holders and warrants to take the actions provided for herein),
(iii) each of the undersigned holders (collectively, the “Common Stockholders”)
of the Company’s Common Stock, $.01 par value per share (the “Common Stock”),
constituting all of the investors (or such investors’ assignees) party to the
2002 Purchase Agreement (as defined below), and warrants (the “Warrants”) to
purchase Common Stock issued pursuant to the 2003 Agreement (as defined below),
and (iv) each of the undersigned holders (collectively, the “Series C
Stockholders”; and, together with the Common Stockholders and Series B
Stockholders, the “Stockholders”) of the Company’s outstanding shares of Series
C Convertible Preferred Stock, $1.00 par value per share (the “Series C
Preferred”) (representing a sufficient number and interest of such holders and
shares to take the actions provided for herein), and warrants (the “2003
Warrants”) to purchase Common Stock issued pursuant to the 2003 Purchase
Agreement (as defined below) (representing a sufficient number and interest of
such holders and warrants to take the actions provided for herein).

 

WHEREAS, the Company desires to enter into a purchase agreement substantially in
the form attached hereto as Exhibit A (the “2004 Purchase Agreement”) with
certain investors (the “2004 Investors”) relating to the issuance and sale of
Common Stock; and

 

WHEREAS, the Company and the Series B Stockholders are parties to a Purchase
Agreement dated as of August 8, 2001, as amended (the “2001 Purchase
Agreement”), and a related registration rights agreement entered into pursuant
to the 2001 Purchase Agreement (the “2001 Registration Agreement”); and

 

WHEREAS, the Company and the Common Stockholders are parties to a Purchase
Agreement dated as of August 8, 2002, as amended (the “2002 Purchase
Agreement”), and a related registration rights agreement entered into pursuant
to the 2002 Purchase Agreement (the “2002 Registration Agreement”); and

 

WHEREAS, the Company and the Common Stockholders are parties to an Agreement
dated as of December 16, 2003 (the “2003 Agreement”); and

 

WHEREAS, the Company and the Series C Stockholders are parties to a Purchase
Agreement dated as of June 27, 2003, as amended (the “2003 Purchase Agreement”),
and a related registration rights agreement entered into pursuant to the 2003
Purchase Agreement (the “2003 Registration Agreement”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the undersigned Stockholders desire that the Company and the 2004
Investors enter into the 2004 Purchase Agreement; and

 

WHEREAS, the parties hereto desire to make certain consents, waivers and
amendments in connection with the offer, issuance and sale by the Company to the
2004 Investors of shares of Common Stock at a per share price of $1.1386 (the
“Common Stock Sale”) and the other transactions contemplated by the 2004
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto consent and
agree as follows:

 

1.                                       Each of the undersigned Stockholders
hereby consents to the 2004 Purchase Agreement and the transactions contemplated
thereby, including without limitation, the Common Stock Sale.

 

2.                                       Each of the undersigned Series B
Stockholders hereby permanently and irrevocably converts in full, pursuant to
Section 4 of the Certificate of Designations, Preferences and Rights of Series B
Convertible Preferred Stock of Artisoft, Inc., as filed with the Secretary of
State of the State of Delaware on August 8, 2001 (the “Series B Certificate”),
all outstanding shares of Series B Preferred held by such Series B Stockholder
into shares of Common Stock at a Conversion Price (as defined in the Series B
Certificate) of $2.045455 (the “Series B Conversion”).  In connection with the
Series B Conversion, each of the undersigned Series B Stockholders (a) is
delivering and surrendering to the Company herewith for conversion the
certificate or certificates representing all of the shares of Series B Preferred
held by such Series B Stockholder (which such certificates are described on the
signature pages hereto) and (b) instructs the Company to register and issue the
number of whole shares of Common Stock issuable to such Series B Stockholder as
a result of the Series B Conversion to and in the name of such Series B
Stockholder at the address for such Series B Stockholder set forth on the stock
record books of the Company.  In addition, in connection with the Series B
Conversion and any other conversion of shares of Series B Preferred into Common
Stock by any holder thereof, the Company and the undersigned Series B
Stockholders hereby permanently and irrevocably waive in full with respect to
all shares of Series B Preferred and the holders thereof, pursuant to Section 9
of the Series B Certificate, any provision of the Series B Certificate requiring
the use of a specific form of notice of conversion to effect the Series B
Conversion or any other conversion of shares of Series B Preferred into Common
Stock by any holder thereof.  Each of the undersigned Series B Stockholders
acknowledges and agrees that (i) all of the rights, preferences and privileges
of the Series B Preferred set forth in the Series B Certificate including,
without limitation, the provisions of Section 4D thereof relating to certain
adjustments to the conversion price of the Series B Preferred are inapplicable
to the transactions contemplated by the 2004 Purchase Agreement, including
without limitation, the Common Stock Sale, and (ii) all such rights, preferences
and privileges, including, without limitation, the right of the holders of the
Series B

 

2

--------------------------------------------------------------------------------


 

Preferred to elect Series B Directors (as defined in the Series B Certificate),
shall terminate as a result of the Series B Conversion.  Each of the undersigned
Series B Stockholders hereby waives any application of any provisions of the
Series B Certificate inconsistent with the preceding sentence to any shares of
Series B Preferred and the holders thereof.  Each of the undersigned Series B
Stockholders (A) agrees that the term of office of any and all Series B
Directors previously elected by the holders of the Series B Preferred shall
hereby terminate effective immediately and (B) permanently and irrevocably
waives in full with respect to all shares of Series B Preferred and the holders
thereof, pursuant to Section 9 of the Series B Certificate, any and all
provisions of the Series B Certificate, including, without limitation, the
provisions of Section 5 thereof, requiring or permitting the continuation or
extension of such term of office following the Series B Conversion.

 

3.                                       The Company and each of the Series B
Stockholders hereby permanently and irrevocably waive in full with respect to
all persons, entities and securities with rights thereunder, pursuant to
Section 9.6 of the 2001 Purchase Agreement, the application and observance of
Section 7.1 of the 2001 Purchase Agreement with respect to the transactions
contemplated by the 2004 Purchase Agreement, including, without limitation, the
Common Stock Sale.  In addition, the Company and each of the Series B
Stockholders hereby amend, pursuant to Section 9.6 of the 2001 Purchase
Agreement, the 2001 Purchase Agreement as follows:

 

Sections 7.1 through 7.13, inclusive, of the 2001 Purchase Agreement, consisting
of all of the Sections within Article 7, “Covenants and Agreements of the
Company”, of the 2001 Purchase Agreement, are hereby deleted in their entirety
and shall as of the date hereof and hereinafter be of no effect whatsoever.

 

4.                                       The undersigned Series B Stockholders
hereby permanently and irrevocably waive in full with respect to all persons,
entities and securities with rights thereunder, pursuant to Section 7(a) of the
2001 Registration Agreement, the application of Section 2(c)(i)(B) of the 2001
Registration Agreement, and the accrual and payment by the Company of liquidated
damages pursuant thereto, during any time or period when the Company is not
eligible to use the Securities and Exchange Commission’s Registration Statement
on Form S-3 (“Form S-3”) to meet the Company’s registration obligations under
such agreement until March 31, 2005.

 

5.                                       The Company and each of the undersigned
Series B Stockholders hereby amend, pursuant to Section 21 of all of the 2001
Warrants, all of the 2001 Warrants as follows:

 

Section 8(e) of all of the 2001 Warrants is hereby amended to delete in its
entirety the first sentence of such Section 8(e), which such sentence shall
hereinafter be of no effect whatsoever.  Sections 8(g)-(h) of all of

 

3

--------------------------------------------------------------------------------


 

the 2001 Warrants are hereby deleted in their entirety and shall hereinafter be
of no effect whatsoever.

 

6.                                       The Company and all of the Common
Stockholders hereby permanently and irrevocably waive in full, pursuant to
Section 9.6 of the 2002 Purchase Agreement, the application and observance of
Section 7.1 of the 2002 Purchase Agreement with respect to the transactions
contemplated by the 2004 Purchase Agreement, including, without limitation, the
Common Stock Sale.

 

7.                                       The Company and all of the Common
Stockholders, hereby (a) permanently and irrevocably waive in full, pursuant to
Section 9.6 of the 2002 Purchase Agreement, the application and observance of
Section 7.10 of the 2002 Purchase Agreement with respect to the transactions
contemplated by the 2004 Purchase Agreement, including, without limitation, the
Common Stock Sale, and (b) acknowledge that neither the 2004 Purchase Agreement
nor the transactions contemplated thereby, including, without limitation, the
Common Stock Sale, will cause, result in or otherwise trigger (i) an adjustment
to the Purchase Price (as defined in the 2002 Purchase Agreement) of the Shares
(as defined in the 2002 Purchase Agreement) or (ii) the obligation of the
Company to issue, sell or deliver any shares of Common Stock, or to pay any
penalty, pursuant to Section 7.10 of the 2002 Purchase Agreement. The Company
and all of the Common Stockholders hereby amend, pursuant to Section 9.6 of the
2002 Purchase Agreement, the 2002 Purchase Agreement as follows:

 

Sections 7.1 through 7.11, inclusive, of the 2002 Purchase Agreement,
constituting all of the Sections within Article 7, “Covenants and Agreements of
the Company”, of the 2002 Purchase Agreement, are hereby deleted in their
entirety and shall as of the date hereof and hereinafter be of no effect
whatsoever.

 

8.                                       The undersigned Common Stockholders
hereby permanently and irrevocably waive in full, pursuant to Section 7(a) of
the 2002 Registration Agreement, the application of Section 2(c)(i)(B) of the
2002 Registration Agreement during any time or period when the Company is not
eligible to use Form S-3 to meet the Company’s registration obligations under
such agreements until March 31, 2005.

 

9.                                       The Company and each of the undersigned
Common Stockholders hereby amend, pursuant to Section 20 of each of the
Warrants, each of the Warrants as follows:

 

Section 8(d) of each of the Warrants is hereby amended to delete in its entirety
the first sentence of such Section 8(d), which such sentence shall hereinafter
be of no effect whatsoever.

 

10.                                 Each of the undersigned Series C
Stockholders hereby converts, pursuant to Section 4 of the Certificate of
Designations, Preferences and Rights of Series C Convertible Preferred Stock of
Artisoft, Inc., as filed with the Secretary of State of the State of Delaware on
September 9, 2003 (the “Series C Certificate”), all

 

4

--------------------------------------------------------------------------------


 

outstanding shares of Series C Preferred held by such Series C Stockholder into
shares of Common Stock at a Conversion Price (as defined in the Series C
Certificate) of $1.50 (the “Series C Conversion”).  In connection with the
Series C Conversion, each of the undersigned Series C Stockholders (a) is
delivering and surrendering to the Company herewith for conversion the
certificate or certificates representing all of the shares of Series C Preferred
held by such Series C Stockholder (which such certificates are described on the
signature pages hereto) and (b) instructs the Company to register and issue the
number of whole shares of Common Stock issuable to such Series C Stockholder as
a result of the Series C Conversion to and in the name of such Series C
Stockholder at the address for such Series C Stockholder set forth on the stock
record books of the Company.  In addition, in connection with the Series C
Conversion, the Company and the undersigned Series C Stockholders hereby
permanently and irrevocably waive in full with respect to all shares of Series C
Preferred and the holders thereof, pursuant to Section 9 of the Series C
Certificate, (i) any provision of the Series C Certificate requiring the use of
a specific form of notice of conversion to effect the Series C Conversion or any
other conversion of shares of Series C Preferred into Common Stock by any holder
thereof, (ii) any provision of the Series C Certificate requiring or otherwise
obligating the Company to issue or deliver any shares of Common Stock, or
certificates therefor, issuable in connection with or pursuant to the Series C
Conversion or any other conversion of shares of Series C Preferred into Common
Stock by any holder thereof within any specified time period other than promptly
after the receipt by the Company of written notice of such conversion and the
surrender of the certificate or the certificates representing the shares of
Series C Preferred to be so converted, and (iii) all of the provisions of
Sections 4B(2) and 4B(4) of the Series C Certificate. Each of the undersigned
Series C Stockholders acknowledges and agrees that (A) all of the rights,
preferences and privileges of the Series C Preferred set forth in the Series C
Certificate including, without limitation, the provisions of Section 4D thereof
relating to certain adjustments to the conversion price of the Series C
Preferred are inapplicable to the transactions contemplated by the 2004 Purchase
Agreement, including without limitation, the Common Stock Sale, and (B) all such
rights, preferences and privileges, including, without limitation, the right of
the holders of the Series C Preferred to elect Series C Directors (as defined in
the Series C Certificate), shall terminate as a result of the Series C
Conversion.  Each of the undersigned Series C Stockholders hereby waives any
application of any provisions of the Series C Certificate inconsistent with the
preceding sentence to any shares of Series C Preferred and the holders thereof. 
Each of the undersigned Series C Stockholders (I) agrees that the term of office
of any and all Series C Directors previously elected by the holders of the
Series C Preferred shall hereby terminate effective immediately and (II)
permanently and irrevocably waives in full with respect to all shares of Series
C Preferred and the holders thereof, pursuant to Section 9 of the Series C
Certificate, any and all provisions of the Series C Certificate, including,
without limitation, the provisions of Section 5 thereof, requiring or permitting
the continuation or extension of such term of office following the Series C
Conversion.

 

5

--------------------------------------------------------------------------------


 

11.                                 The Company and each of the Series C
Stockholders hereby permanently and irrevocably waive in full with respect to
all persons, entities and securities with rights thereunder, pursuant to
Section 9.6 of the 2003 Purchase Agreement, the application and observance of
Section 7.1 of the 2003 Purchase Agreement with respect to the transactions
contemplated by the 2004 Purchase Agreement, including, without limitation, the
Common Stock Sale.  In addition, the Company and each of the Series C
Stockholders hereby amend, pursuant to Section 9.6 of the 2003 Purchase
Agreement, the 2003 Purchase Agreement as follows:

 

Sections 7.1 through 7.11, inclusive, of the 2003 Purchase Agreement, consisting
of all of the Sections within Article 7, “Covenants and Agreements of the
Company”, of the 2003 Purchase Agreement, are hereby deleted in their entirety
and shall as of the date hereof and hereinafter be of no effect whatsoever.

 

12.                                 The undersigned Series C Stockholders hereby
permanently and irrevocably waive in full with respect to all persons, entities
and securities with rights thereunder, pursuant to Section 7(a) of the 2003
Registration Agreement, the application of Section 2(c)(i)(B) of the 2003
Registration Agreement, and the accrual and payment by the Company of liquidated
damages pursuant thereto, during any time or period when the Company is not
eligible to use Form S-3 to meet the Company’s registration obligations under
such agreement until March 31, 2005.

 

13.                                 The Company and each of the undersigned
Series C Stockholders hereby amend, pursuant to Section 20 of all of the 2003
Warrants, all of the 2003 Warrants as follows:

 

Section 8(e) of all of the 2003 Warrants is hereby amended to delete in its
entirety the first sentence of such Section 8(e), which such sentence shall
hereinafter be of no effect whatsoever.  Sections 8(g)-(h) of all of the 2003
Warrants, are hereby deleted in their entirety and shall hereinafter be of no
effect whatsoever.

 

14.                                 Except as provided for in the immediately
succeeding sentence, this Agreement, including, without limitation, all actions,
consents, waivers, amendments and conversions contemplated hereby, shall be
effective in all respects as of September 27, 2004.  Paragraphs 5 and 13 of this
Agreement shall be effective in all respects as of the date immediately after
the date of the consummation of the Common Stock Sale (so that the provisions of
Section 8 of the respective warrants referenced therein are applicable to the
Common Stock Sale).

 

15.                                 This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed via facsimile, which shall be deemed an original.  If any provision of
this Agreement shall be declared void or unenforceable by any judicial or
administrative authority, the validity or

 

6

--------------------------------------------------------------------------------


 

enforceability of any other provision and of the entire Agreement shall not be
affected.  Upon execution of this Agreement by the requisite number and interest
of such holders and shares to take the actions provided for herein, the validity
of any waiver, consent or amendment made hereunder shall be unaffected by the
failure of any one or more stockholders of the Company to execute this
Agreement.

 

16.                                 This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware except as to its conflicts of law principles.

 

17.                                 The proposed Common Stock Sale has not been
publicly announced, and any public announcement may not include all terms of the
proposed Common Stock Sale.  Each of the stockholders hereby agrees to hold in
confidence the 2004 Purchase Agreement, this Agreement, the Common Stock Sale,
all of the terms thereof and all of the transactions contemplated thereby until
such time as the material terms thereof are publicly disclosed by the Company
(which the Company agrees to do in compliance with applicable law).

 

* * * * *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ARTISOFT, INC.

 

 

 

 

 

By:

/s/Duncan G. Perry

 

 

Name:  Duncan G. Perry

 

Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SPECIAL SITUATIONS FUND III, L.P.

 

 

 

 

 

By:

/s/ David M. Greenhouse

 

 

Name:  David M. Greenhouse

 

Title:  Managing Director

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  1,140,000 (Cert. Nos. 5 & 9)

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  530,785

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  0

Warrant to purchase shares of Common Stock:  847,600 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  292,400 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  44,842 (2003 Agreement)

 

 

SPECIAL SITUATIONS CAYMAN FUND, L.P.

 

 

 

 

 

By:

/s/ David M. Greenhouse

 

 

Name:  David M. Greenhouse

 

Title:  Managing Director

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  380,000 (Cert. Nos. 6 & 10)

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  176,946

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  0

Warrant to purchase shares of Common Stock:  98,000 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  282,000 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  14,952 (2003 Agreement)

 

--------------------------------------------------------------------------------


 

 

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

 

 

 

 

 

By:

/s/ David M. Greenhouse

 

 

Name:  David M. Greenhouse

 

Title:  Managing Director

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  380,000 (Cert. Nos. 7 & 11)

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  176,946

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  0

Warrant to purchase shares of Common Stock:  98,000 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  282,000 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  14,952 (2003 Agreement)

 

 

SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.

 

 

 

 

 

By:

/s/ David M. Greenhouse

 

 

Name:  David M. Greenhouse

 

Title:  Managing Director

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  32,730 (Cert. No. 19)

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  15,238

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  0

Warrant to purchase shares of Common Stock:  5,455 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  1,288 (2003 Agreement)

 

--------------------------------------------------------------------------------


 

 

SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.

 

 

 

 

 

By:

/s/ David M. Greenhouse

 

 

Name:  David M. Greenhouse

 

Title:  Managing Director

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  167,270 (Cert. No. 18)

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  77,879

Warrant to purchase shares of Common Stock:  27,879 (2001 Purchase Agreement)

Warrant to purchase shares of Common Stock:  6,576 (2003 Agreement)

 

 

ALICE ANN CORPORATION

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-7)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

ROBERT G. ALLISON

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  30,000 (Cert. No. C-8)

Warrant to purchase shares of Common Stock:  30,000 (2003 Purchase Agreement)

 

 

GARY A. BERGREN

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-10)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

CRAIG L. CAMPBELL

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-12)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

ANNE S. CHUDNOFSKY

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  16,000 (Cert. No. C-13)

Warrant to purchase shares of Common Stock:  16,000 (2003 Purchase Agreement)

 

 

CONSTABLE CAPITAL, LLC

 

 

 

By:

Constable Advisors, LLC

 

 

Its managing member

 

 

 

 

 

By:

/s/Donald M. Constable

 

 

Name:  Donald M. Constable

 

Title:  Managing Member

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  159,000 (Cert. No. C-35)

Warrant to purchase shares of Common Stock:  159,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

CONSTABLE CAPITAL QP, LLC

 

 

 

By:

Constable Advisors, LLC

 

 

Its managing member

 

 

 

 

 

By:

/s/Donald M. Constable/Rick Hartfield

 

 

Name:  Donald M. Constable/Rick Hartfield

 

Title:  Managing Member/Analyst

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
   subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  141,000 (Cert. Nos. C-33 & C-34)

Warrant to purchase shares of Common Stock:  68,793 (2003 Purchase Agreement)

Warrant to purchase shares of Common Stock:  72,207 (2003 Purchase Agreement)

 

 

DANIEL S. & PATRICE M. PERKINS JOINT WROS

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Daniel S. Perkins

 

 

Name:  Daniel S. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  30,000 (Cert. No. C-28)

Warrant to purchase shares of Common Stock:  30,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

DAVID C. & CAROLE A. BROWN TTEE’S FBO
DAVID C. & CAROLE A. BROWN REV TR U/A DTD
10/23/97

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-11)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

DAVID M. WESTRUM TTEE FBO
DAVID M. WESTRUM REV LIV TRUST

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  30,000 (Cert. No. C-37)

Warrant to purchase shares of Common Stock:  30,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

DONALD O. & JANET M. VOIGHT TTEE’S FBO
JANET M. VOIGHT TR U/D DTD 8/29/96

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  16,000 (Cert. No. C-25)

Warrant to purchase shares of Common Stock:  16,000 (2003 Purchase Agreement)

 

 

DR. PAUL C. & NANCY S. SEEL JT WROS

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-22)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

DENNIS D. GONYEA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-16)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

DOROTHY J. HOEL

 

 

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-17)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

PATHFINDER VENTURES II, L.L.C.

 

 

 

 

 

By:

/s/ Steven C. Zahnow

 

 

Name:  Steven C. Zahnow

 

Title:  Managing Member of RRS Ventures, L.L.C.
Manager of Pathfinder Ventures II, L.L.C.

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  1,400,000 (Cert. No. C-1)

Warrant to purchase shares of Common Stock:  1,400,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

JOHN T. POTTER

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-21)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

E. TERRY SKONE

 

 

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  30,000 (Cert. No. C-23)

Warrant to purchase shares of Common Stock:  30,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

USB PIPER JAFFRAY AS CUSTODIAN FBO
BRADLEY A. ERICKSON IRA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  30,000 (Cert. No. C-15)

Warrant to purchase shares of Common Stock:  30,000 (2003 Purchase Agreement)

 

 

USB PIPER JAFFRAY AS CUSTODIAN FBO
CHARLES W. PAPPAS IRA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-19)

Warrants to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

USB PIPER JAFFRAY AS CUSTODIAN FBO
DAVID H. POTTER IRA ROLLOVER

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-29)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

USB PIPER JAFFRAY AS CUSTODIAN FBO
JAMES G. PETERS IRA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  15,000 (Cert. No. C-30)

Warrant to purchase shares of Common Stock:  15,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

USB PIPER JAFFRAY AS CUSTODIAN FBO
RICHARD C. PERKINS IRA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-18)

Warrants to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

USB PIPER JAFFRAY AS CUSTODIAN FBO
ROBERT H. CLAYBURGH IRA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-14)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

MANUEL A. VILLAFANA

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-24)

Warrant to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

SHAWN P. WEINAND

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-26)

Warrants to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

WILLIAM H. BAXTER TTEE FBO
WILLIAM H. BAXTER REV TR U/A DTD 7/3/96

 

By:  Perkins Capital Management, Inc., Attorney-in-Fact

 

 

 

 

 

By:

/s/ Richard C. Perkins

 

 

Name:  Richard C. Perkins

 

Title:  Vice President

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  20,000 (Cert. No. C-9)

Warrants to purchase shares of Common Stock:  20,000 (2003 Purchase Agreement)

 

 

 

/s/ Gary S. Kohler

 

 

Gary S. Kohler

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  0

Warrants to purchase shares of Common Stock:  66,667 (2003 Purchase Agreement)

 

 

 

/s/ Richard C. Perkins

 

 

Richard C. Perkins

 

Number of Shares of Series B Preferred surrendered herewith for conversion into
Common Stock:  0

Number of Shares of Common Stock
subject to the 2002 Purchase Agreement:  0

Number of Shares of Series C Preferred surrendered herewith for conversion into
Common Stock:  0

Warrants to purchase shares of Common Stock:  30,000 (2003 Purchase Agreement)

 

--------------------------------------------------------------------------------